In re Franklin J. Fowler, applying for a remedial writ and stay order. Parish of Concordia, No. 18,895.
Writ denied.
DIXON and TATE, JJ., concur in the denial, even though the district judge was *165in error as to his power under 1813 to grant a remittitur. He may grant a remittitur even though there are other errors in the trial, but it is not mandatory. He may, even though the verdict is excessive, order a new trial.
DENNIS and CALOGERO, JJ., would grant, being of the opinion that C.C.P. art. 1813 does not preclude a remittitur within the discretion of the trial judge, whenever the verdict is so excessive that a new trial should be granted for that reason alone.